DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
Response to Amendment
	The amendment filed 12/21/2020 has been entered.  Claims 1-7 and 9 remain pending.
	The previous rejection of claim 7 under 35 USC 112(b) is withdrawn in light of Applicant’s amendment.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wachi et al. (US 4,910,260).
	Regarding claims 1 and 7, Wachi et al. discloses a vulcanizable (crosslinkable) fluororubber composition comprising a fluorine-containing elastomeric copolymer of vinylidene fluoride with at least one other ethylenically unsaturated monomer copolymerizable therewith, an organic peroxide, and a polyfunctional compound (co-crosslinking agent) (C1/L51-63).  The fluorine-containing elastomeric copolymer comprises a vinylidene fluoride-tetrafluoroethylene-hexafluoropropylene copolymer or a vinylidene fluoride-hexafluoropropylene copolymer prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP § 2144.05 (I).
	Regarding claims 3-4, Wachi et al. discloses vinylidene fluoride-hexafluoropropylene copolymer wherein the amount of vinylidene fluoride overlaps the claimed range and would be expected to have similar properties (C2/L9-26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	Regarding claim 6, Wachi et al. discloses the polyfunctional compound is in an amount of 1 to 10 parts by weight per 100 parts by weight of the fluorine-containing elastomeric copolymer (C3/L46-25).
	Regarding claim 9, Wachi et al. discloses the composition is molded and then subjected to suitable vulcanization to obtain a vulcanizate (C5/L17-29).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wachi et al. (US 4,910,260) as applied to claim 1 above in view of Lyons (US 2008/0262177 A1).
	Regarding claims 2 and 5, Wachi et al. discloses a peroxide-crosslinkable fluoroelastomer composition as shown above in claim 1.
	However, Wachi et al. does not disclose the fluorine-containing elastomer has a Mooney viscosity ML1+10 of 65 or higher at 121°C or has a glass transition temperature of 25°C or lower.  Lyons teaches a vinylidene fluoride/hexafluoropropylene/tetrafluoroethylene copolymer having a glass transition of -8.5°C and Mooney viscosity ML (1=10) of 66 as shown in Example 2 and a vinylidene fluoride/tetrafluoroethylene/perfluoro(methyl vinyl ether) copolymer having a glass transition of -31.1°C and Mooney viscosity, ML(1+10), was 92 as shown in Example 3.  Wachi .

Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) The declaration under 37 CFR 1.132 filed 01/13/2021 is insufficient to overcome the rejection of claims 1-7 and 19 based upon Wachi et al. (US 4,910,260) as applied under 35 USC 103 as set forth in the last Office action because:  The instant claim recites an organic peroxide containing a partial structure of Chem. 1.  However, the evidence is limited to t-butyl peroxybenzoate and 2,5-dimethyl-2,5-di(benzoylperoxy)hexane.  There appears to better results with these two peroxides.  Furthermore, instant claim 1 recites a metal oxide and a metal hydroxide are present in an amount of 0 parts by mass or more and less than 1.0 parts.  However, the evidence only shows evidence for up to 0.5 parts.  The evidence does not show a trend for all the compositions encompassed by claim 1.  There is no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767